
	
		II
		110th CONGRESS
		1st Session
		S. 1128
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 17, 2007
			Mr. Dodd (for himself,
			 Mr. Cochran, Mr. Kennedy, Mr.
			 Stevens, Mr. Bingaman,
			 Mr. Kerry, and Mr. Rockefeller) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the National and Community Service
		  Act of 1990 to establish a Summer of Service State grant program, a Summer of
		  Service national direct grant program, and related national activities, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Summer of Service Act of
			 2007.
		2.Findings and purposes
			(a)FindingsCongress finds the following:
				(1)Throughout the United States, there are
			 pressing unmet human, educational, environmental and public safety
			 needs.
				(2)Americans desire to affirm common
			 responsibilities and shared values, and join together in positive experiences,
			 that transcend race, religion, gender, age, disability, region, income, and
			 education.
				(3)Americans of all ages can improve their
			 communities and become better citizens through service to their
			 communities.
				(4)When youth participate in service
			 activities and see that they are able to improve the lives of others, the youth
			 feel better able to control their own lives in a positive way, avoiding risky
			 behaviors, strengthening their community connections, and becoming more engaged
			 in their own education.
				(5)When youth service is tied to learning
			 objectives, that service is shown to decrease alienation and behavior problems,
			 and increase knowledge of community needs, commitment to an ethic of service,
			 and understanding of politics and morality.
				(6)When service is tied to what students are
			 learning in school, the students make gains on achievement tests, complete
			 their homework more often, and increase their grade point averages.
				(7)Students who engage in service-learning
			 improve their communication skills, increase their awareness of career
			 possibilities, have a deeper understanding of social and economic issues that
			 face the United States, and develop more positive workplace attitudes,
			 preparing them to take their places as future leaders of the United
			 States.
				(8)In a national poll, more than 80 percent of
			 parents said that their child would benefit from an after school program that
			 offered community service and 95 percent of teens agreed that is important to
			 volunteer time to community efforts.
				(b)PurposeThe purposes of this Act are to—
				(1)offer youth the chance to spend a summer in
			 service to their communities as a rite of passage before high school;
				(2)teach civic participation skills to youth
			 and help youth see themselves as resources and leaders for their
			 communities;
				(3)expand educational opportunities and
			 discourage summer slide by engaging youth in summer
			 service-learning opportunities;
				(4)encourage youth, regardless of age, income,
			 or disability, to engage in community service;
				(5)provide tangible benefits to the
			 communities in which Summer of Service programs are performed; and
				(6)enhance the social-emotional development of
			 youth of all backgrounds.
				3.Summer of service programsTitle I of the National and Community
			 Service Act of 1990 (42 U.S.C. 12511 et seq.) is amended—
			(1)by redesignating subtitles F, G, H, and I
			 as subtitles G, H, I, and J, respectively;
			(2)by redesignating sections 160 through 166
			 as sections 159A through 159G, respectively; and
			(3)by inserting after subtitle E the
			 following:
				
					FSummer of Service Programs
						161.DefinitionsIn this subtitle:
							(1)Educational awardThe term educational award
				means an award disbursed under section 162B(d) or 163B(d).
							(2)Eligible entityThe term eligible entity means
				a public or private nonprofit organization, an institution of higher education,
				a local educational agency, a public elementary school or public secondary
				school, or a consortium of 2 or more of the entities described in this
				paragraph.
							(3)Eligible
				youthThe term eligible
				youth means a youth who will be enrolled in the sixth, seventh, eighth,
				or ninth grade at the end of the summer for which the youth would participate
				in community service under this subtitle.
							ISummer of service State grant
				program
							162.Grants to States
								(a)Grants
									(1)In generalThe Chief Executive Officer shall award
				grants on a competitive basis to States, to enable the State
				Commissions—
										(A)to carry out State-level activities under
				subsection (d); and
										(B)to award subgrants on a competitive basis
				under section 162A to eligible entities to pay for the Federal share of the
				cost of carrying out community service projects.
										(2)Funds for educational awardsThe Chief Executive Officer shall decide
				whether funds appropriated to carry out this part and available for educational
				awards (referred to in this part as educational award funds)
				shall be—
										(A)included in the funds for such grants to
				States and subgrants to eligible entities; or
										(B)reserved by the Chief Executive Officer,
				deposited in the National Service Trust for educational awards, and disbursed
				according to paragraphs (1) and (3) of section 162B(d).
										(3)Periods of grantsThe Chief Executive Officer shall award the
				grants for periods of 3 years.
									(4)Amounts of grantsThe Chief Executive Officer shall award
				such a grant to a State for a program in a sum equal to—
										(A)the amount obtained by multiplying $500 and
				the number of youth who will participate in the program (to be used for program
				expenses);
										(B)unless the Chief Executive Officer decides
				to deposit funds for educational awards in the National Service Trust, as
				described in paragraph (2)(B), an additional amount equal to the amount
				described in subparagraph (A) (to be used for educational awards); and
										(C)an amount sufficient to provide for the
				reservation for State-level activities described in subsection (d).
										(b)State applicationTo be eligible to receive a grant under
				this section, a State shall submit an application to the Chief Executive
				Officer at such time, in such manner, and containing such information as the
				Chief Executive Officer may require, including information that—
									(1)designates the State Commission as the
				agency responsible for the administration and supervision of the community
				service program carried out under this part in the State;
									(2)describes how the State Commission will use
				funds received under this part, including funds reserved for State-level
				activities under subsection (d);
									(3)describes the procedures and criteria the
				State Commission will use for reviewing applications and awarding subgrants on
				a competitive basis under section 162A to eligible entities for projects,
				including how the State Commission will give priority to an entity that—
										(A)offers a quality plan for or has an
				established track record of carrying out the activities described in the
				entity’s application;
										(B)has a leadership position in the community
				from which the youth participating in the project described in the application
				will be drawn;
										(C)proposes a project that focuses on service
				by the participants during the transition year before high school;
										(D)plans to ensure that at least 50 percent of
				the participants are low-income eligible youth;
										(E)proposes a project that encourages or
				enables youth to continue participating in community service throughout the
				school year;
										(F)plans to involve the participants in the
				design and operation of the project, including involving the participants in
				conducting a needs-based assessment of community needs;
										(G)proposes a project that involves youth of
				different ages, races, sexes, ethnic groups, religions, disability categories,
				or economic backgrounds serving together; and
										(H)proposes a project that provides high
				quality service-learning experiences;
										(4)describes the steps the State Commission
				will take, including the provision of ongoing technical assistance described in
				subsection (d)(2) and training, to ensure that projects funded under section
				162A will implement effective strategies; and
									(5)describes how the State Commission will
				evaluate the projects, which shall include, at a minimum—
										(A)a description of the objectives and
				benchmarks that will be used to evaluate the projects; and
										(B)a description of how the State Commission
				will disseminate the results of the evaluations, as described in subsection
				(d)(4)(C).
										(c)Applicant review
									(1)Selection criteriaThe Chief Executive Officer shall evaluate
				applications for grants under this section based on the quality, innovation,
				replicability, and sustainability of the State programs proposed by the
				applicants.
									(2)Review panelsThe Chief Executive Officer shall employ
				the review panels established under section 165A in reviewing the
				applications.
									(3)Notification of applicantsIf the Chief Executive Officer rejects an
				application submitted under this section, the Chief Executive Officer shall
				promptly notify the applicant of the reasons for the rejection of the
				application.
									(4)Resubmission and
				reconsiderationThe Chief
				Executive Officer shall provide an applicant notified of rejection with a
				reasonable opportunity to revise and resubmit the application. At the request
				of the applicant, the Chief Executive Officer shall provide technical
				assistance to the applicant as part of the resubmission process. The Chief
				Executive Officer shall promptly reconsider an application resubmitted under
				this paragraph.
									(d)State-level activitiesA State that receives a grant under this
				section may reserve up to 5 percent of the grant funds for State-level
				activities, which may include—
									(1)hiring staff to administer the program
				carried out under this part in the State;
									(2)providing technical assistance, including
				technical assistance concerning the professional development and training of
				personnel, to eligible entities that receive subgrants under section
				162A;
									(3)conducting outreach and dissemination of
				program-related information to ensure the broadest possible involvement of
				eligible entities and local eligible youth in the program carried out under
				this part; and
									(4)(A)conducting an evaluation of the projects
				carried out by eligible entities under this part;
										(B)using the results of the evaluation to
				collect and compile information on best practices and models for such projects;
				and
										(C)disseminating widely the results of the
				evaluation.
										162A.Subgrants to eligible entities
								(a)Subgrants
									(1)In generalA State that receives a grant under section
				162 shall use the grant funds to award subgrants on a competitive basis to
				eligible entities to pay for the Federal share of the cost of carrying out
				community service projects.
									(2)Periods of subgrantsThe State shall award the subgrants for
				periods of 3 years.
									(3)Amounts of subgrantsThe State shall award such a subgrant to an
				eligible entity for a project in a sum equal to—
										(A)the amount obtained by multiplying $500 and
				the number of youth who will participate in the project (to be used for project
				expenses); and
										(B)unless the Chief Executive Officer decides
				to deposit funds for educational awards in the National Service Trust, as
				described in section 162(a)(2)(B), an additional amount equal to the amount
				described in subparagraph (A) (to be used for educational awards).
										(b)ApplicationsTo be eligible to receive a subgrant under
				this section for a project, an entity shall submit an application to the State
				Commission at such time, in such manner, and containing such information as the
				State Commission may require, including information that—
									(1)designates the community in which the
				entity will carry out the project, which community may be the service area of
				an elementary school or secondary school, a school district, a city, town,
				village, or other locality, a county, the area in which a public housing
				project is located, a neighborhood, or another geographically or politically
				designated area;
									(2)describes the manner in which the entity
				will—
										(A)engage a substantial portion of the youth
				in the designated community;
										(B)engage a variety of entities and
				individuals, such as youth organizations, elementary schools or secondary
				schools, elected officials, organizations offering summer camps, civic groups,
				nonprofit organizations, and other entities within the designated community to
				offer a variety of summer service opportunities as part of the project;
										(C)ensure that the youth participating in the
				project engage in service-learning;
										(D)engage as volunteers in the project
				business, civic, or community organizations or individuals, which may include
				older individuals, volunteers in the National Senior Volunteer Corps
				established under title II of the Domestic Volunteer Service Act of 1973 (42
				U.S.C. 5000 et seq.), participants in the school-based and community-based
				service-learning programs carried out under parts I and II of subtitle B,
				participants in the AmeriCorps program carried out under subtitle C, or
				students enrolled in secondary schools or institutions of higher
				education;
										(E)ensure that youth participating in the
				project provide at least 100 hours of community service for the project;
										(F)recruit eligible youth to participate in
				the project;
										(G)recruit service sponsors for community
				service activities carried out through the project, if the eligible entity
				intends to enter into an arrangement with such sponsors to provide project
				placements for the youth;
										(H)promote leadership development and build an
				ethic of civic responsibility among the youth;
										(I)provide team-oriented, adult-supervised
				experiences through the project;
										(J)conduct opening and closing ceremonies
				honoring participants in the project;
										(K)involve youth who are participating in the
				project in the design and planning of the project; and
										(L)provide training, which may include life
				skills, financial education, and employment training, in addition to training
				concerning the specific community service to be provided through the project,
				for the youth; and
										(3)(A)specifies project outcome objectives
				relating to youth development or education achievement, community
				strengthening, and community improvement;
										(B)describes how the eligible entity will
				establish annual benchmarks for the objectives, and annually conduct an
				evaluation to measure progress toward the benchmarks; and
										(C)provides an assurance that the eligible
				entity will annually make the results of such evaluation available to the
				State.
										(c)Continued eligibilityTo be eligible to receive funds under this
				section for a second or subsequent year of a subgrant period, an entity shall
				demonstrate that the entity has met the annual benchmarks for the objectives
				described in subsection (b)(3).
								(d)Selection of subgrant
				recipientsIn awarding
				subgrants under this section, the State shall ensure that projects are funded
				in a variety of geographic areas, including urban and rural areas.
								162B.Summer of service projects
								(a)Use of funds
									(1)In generalAn eligible entity that receives a subgrant
				under section 162A shall use the subgrant funds to carry out a community
				service project.
									(2)Specific usesThe eligible entity may use the subgrant
				funds to pay for—
										(A)hiring staff to administer the
				project;
										(B)developing or acquiring service-learning
				curricula for the project, to be integrated into academic programs, including
				making modifications for students who are individuals with disabilities and
				students with limited English proficiency;
										(C)forming local partnerships to develop and
				offer a variety of service-learning programs for local youth participating in
				the project;
										(D)establishing benchmarks, conducting
				evaluations, and making evaluation results available, as described in
				subparagraphs (B) and (C) of section 162A(b)(3);
										(E)conducting outreach and dissemination of
				program-related information to ensure the broadest possible involvement of
				local eligible youth and community partners in the project;
										(F)conducting ceremonies as described in
				section 162A(b)(2)(J);
										(G)carrying out basic implementation of the
				community service project; and
										(H)carrying out planning activities, during an
				initial 6 to 9 months of the subgrant period.
										(3)Non-Federal shareAn eligible entity that receives a subgrant
				under section 162A shall provide the non-Federal share of the costs described
				in section 162A(a)(1) from private or public sources other than the subgrant
				funds. The sources may include fees charged to the parents of the youth
				participating in the community service project involved and determined on a
				sliding scale based on income.
									(b)Service projects
									(1)Eligible service categoriesThe eligible entity may use the subgrant
				funds to carry out a community service project to meet unmet human,
				educational, environmental, or public safety needs.
									(2)Ineligible service categoriesThe eligible entity may not use the
				subgrant funds to carry out a service project in which participants perform
				service described in section 132(a).
									(c)Period of service projectsThe eligible entity—
									(1)shall carry out the community service
				project funded under section 162A during a period, the majority of which occurs
				in the months of June, July, and August; and
									(2)may carry out the project in conjunction
				with a related after school or in-school service-learning project operated
				during the remaining months of the year.
									(d)Educational award
									(1)EligibilityEach eligible youth who provides at least
				100 hours of community service for a project carried out under this part shall
				be eligible to receive an educational award of not more than $500. An eligible
				youth may participate in more than 1 such project but shall not receive in
				excess of $1,000 in total for such participation.
									(2)Disbursements by eligible
				entityIf the Chief Executive
				Officer decides under section 162(a)(2)(A) to include educational award funds
				in subgrants under this part, the eligible entity carrying out the project
				shall—
										(A)disburse an educational award described in
				paragraph (1) in accordance with regulations issued by the Chief Executive
				Officer, which—
											(i)may permit disbursal of the award to the
				parents of the youth that have established a qualified tuition program account
				under section 529 of the Internal Revenue Code of 1986, for deposit into the
				account; but
											(ii)shall not otherwise permit disbursal of the
				award to the parents; or
											(B)enter into a contract with a private sector
				organization to hold the educational award funds and disburse the educational
				award as described in subparagraph (A).
										(3)Disbursements by Chief Executive
				OfficerIf the Chief
				Executive Officer decides under section 162(a)(2)(B) to reserve educational
				award funds, the Chief Executive Officer shall disburse the educational award
				as described in paragraph (2)(A).
									162C.Supplemental grants
								(a)In generalThe Chief Executive Officer may award a
				supplemental grant to an eligible entity that demonstrates the matters
				described in subsection (b), to assist the entity in carrying out a community
				service project in accordance with the requirements of this part, as determined
				appropriate by the Chief Executive Officer.
								(b)ApplicationTo be eligible to receive a supplemental
				grant under subsection (a), an entity shall submit an application to the Chief
				Executive Officer, at such time, in such manner, and containing such
				information as the Chief Executive Officer may require, including information
				demonstrating—
									(1)that the entity received a subgrant under
				section 162A for a community service project; and
									(2)that the entity would be unable to carry
				out the project without substantial hardship unless the entity received a
				supplemental grant under subsection (a).
									(c)Amount of grantThe Chief Executive Officer shall award
				such a grant to an eligible entity for the project in the amount obtained by
				multiplying $250 and the number of youth who will participate in the project
				(to be used for project expenses).
								162D.Indian tribes and territoriesFrom the funds made available to carry out
				this part under section 165(b)(2)(A) for any fiscal year, the Chief Executive
				Officer shall reserve an amount of not more than 3 percent for payments to
				Indian tribes, the United States Virgin Islands, Guam, American Samoa, and the
				Commonwealth of the Northern Mariana Islands, to be used in accordance with the
				requirements of this part, as determined appropriate by the Chief Executive
				Officer.
							IISummer of service national direct grant
				program
							163.National direct grants
								(a)Grants
									(1)In generalThe Chief Executive Officer shall award
				grants on a competitive basis to public or private organizations (referred to
				individually in this part as an organization)—
										(A)to carry out quality assurance activities
				under subsection (d); and
										(B)to pay for the Federal share of the cost of
				carrying out a community service program—
											(i)in a State where the State Commission does
				not apply for funding under part I; or
											(ii)in multiple States.
											(2)Funds for educational awardsThe Chief Executive Officer shall decide
				whether funds appropriated to carry out this part and available for educational
				awards (referred to in this part as educational award funds)
				shall be—
										(A)included in the funds for such grants to
				organizations and any subgrants to local providers; or
										(B)reserved by the Chief Executive Officer,
				deposited in the National Service Trust for educational awards, and disbursed
				according to paragraphs (1) and (3) of section 163B(d).
										(3)Periods of grantsThe Chief Executive Officer shall award the
				grants for periods of 3 years.
									(4)Amounts of grantsThe Chief Executive Officer shall award
				such a grant to an organization for a program in a sum equal to—
										(A)the amount obtained by multiplying $500 and
				the number of youth who will participate in the program (to be used for program
				expenses);
										(B)unless the Chief Executive Officer decides
				to deposit funds for educational awards in the National Service Trust, as
				described in paragraph (2)(B), an additional amount equal to the amount
				described in subparagraph (A) (to be used for educational awards); and
										(C)an amount sufficient to provide for the
				reservation for quality assurance activities described in subsection
				(d).
										(b)National direct applicationsTo be eligible to receive a grant under
				this section for a community service program, an organization shall submit an
				application to the Chief Executive Officer at such time, in such manner, and
				containing such information as the Chief Executive Officer may require,
				including information that—
									(1)describes how the organization will use
				funds received under this part, including funds reserved for quality assurance
				activities under subsection (d);
									(2)(A)describes the procedures and criteria the
				organization will use for reviewing applications and awarding subgrants on a
				competitive basis under section 163A to local providers for projects, including
				how the organization will give priority to a provider that, with respect to
				each project described in the application—
											(i)offers a quality plan for or has an
				established track record of carrying out the activities described in the
				provider's application;
											(ii)has a leadership position in the community
				from which the youth participating in the project will be drawn;
											(iii)proposes a project that focuses on service
				by the participants during the transition year before high school;
											(iv)plans to ensure that at least 50 percent of
				the participants are low-income eligible youth;
											(v)proposes a project that encourages or
				enables youth to continue participating in community service throughout the
				school year;
											(vi)plans to involve the participants in the
				design and operation of the project, including involving the participants in
				conducting a needs-based assessment of community needs;
											(vii)proposes a project that involves youth of
				different ages, races, sexes, ethnic groups, religions, disability categories,
				or economic backgrounds serving together; and
											(viii)proposes a project that provides high
				quality service-learning experiences; or
											(B)if
				the organization will carry out the community service program directly,
				demonstrates that the organization meets the requirements of clauses (i)
				through (viii) of subparagraph (A) with respect to each project described in
				the application;
										(3)describes the steps the organization will
				take, including the provision of ongoing technical assistance described in
				subsection (d)(2) and training, to ensure that projects funded under this part
				will implement effective strategies; and
									(4)describes how the organization will
				evaluate the projects funded under this part, which shall include, at a
				minimum—
										(A)a description of the objectives and
				benchmarks that will be used to evaluate the projects; and
										(B)a description of how the organization will
				disseminate widely the results of the evaluations, as described in subsection
				(d)(3)(C).
										(c)Applicant review
									(1)Selection criteriaThe Chief Executive Officer shall evaluate
				applications for grants under this section based on the quality, innovation,
				replicability, and sustainability of the programs proposed by the
				applicants.
									(2)Review panelsThe Chief Executive Officer shall employ
				the review panels established under section 165A in reviewing the
				applications.
									(3)Notification of applicantsIf the Chief Executive Officer rejects an
				application submitted under this section, the Chief Executive Officer shall
				promptly notify the applicant of the reasons for the rejection of the
				application.
									(4)Resubmission and
				reconsiderationThe Chief
				Executive Officer shall provide an applicant notified of rejection with a
				reasonable opportunity to revise and resubmit the application. At the request
				of the applicant, the Chief Executive Officer shall provide technical
				assistance to the applicant as part of the resubmission process. The Chief
				Executive Officer shall promptly reconsider an application resubmitted under
				this paragraph.
									(d)Quality assurance activitiesAn organization that receives a grant under
				this section may reserve up to 5 percent of the grant funds for quality
				assurance activities, which may include—
									(1)hiring staff to administer the program
				carried out under this part by the organization;
									(2)providing technical assistance, including
				technical assistance concerning the professional development and training of
				personnel, to local providers that receive subgrants under section 163A;
				and
									(3)(A)conducting an evaluation of the projects
				carried out by local providers of the organization under this part;
										(B)using the results of the evaluation to
				collect and compile information on best practices and models for such projects;
				and
										(C)disseminating widely the results of the
				evaluation.
										163A.Subgrants to local providers
								(a)Subgrants
									(1)In generalAn organization that receives a grant under
				section 163 may use the grant funds to award subgrants on a competitive basis
				to local providers to pay for the Federal share of the cost of carrying out
				community service projects.
									(2)Periods of subgrantsThe organization shall award the subgrants
				for periods of 3 years.
									(3)Amounts of subgrantsThe organization shall award such a
				subgrant to a local provider for a project in a sum equal to—
										(A)the amount obtained by multiplying $500 and
				the number of youth who will participate in the project (to be used for project
				expenses); and
										(B)unless the Chief Executive Officer decides
				to deposit funds for educational awards in the National Service Trust, as
				described in section 163(a)(2)(B), an additional amount equal to the amount
				described in subparagraph (A) (to be used for educational awards).
										(b)Local provider applicationTo be eligible to receive a subgrant under
				this section, a local provider shall submit an application to the organization
				at such time, in such manner, and containing such information as the
				organization may require, including information that—
									(1)designates the communities in which the
				local provider will carry out projects under the subgrant, each of which
				communities may be the service area of an elementary school or secondary
				school, a school district, a city, town, village, or other locality, a county,
				the area in which a public housing project is located, a neighborhood, or
				another geographically or politically designated area;
									(2)for each project described in such
				application, describes the manner in which the local provider will—
										(A)engage a substantial portion of the youth
				in the designated community involved;
										(B)engage a variety of entities and
				individuals, such as youth organizations, elementary schools or secondary
				schools, elected officials, organizations offering summer camps, civic groups,
				nonprofit organizations, and other entities within the designated community to
				offer a variety of summer service opportunities as part of the project;
										(C)ensure that the youth participating in the
				project engage in service-learning;
										(D)engage as volunteers in the project
				business, civic, or community organizations or individuals, which may include
				older individuals, volunteers in the National Senior Volunteer Corps
				established under title II of the Domestic Volunteer Service Act of 1973 (42
				U.S.C. 5000 et seq.), participants in the school-based and community-based
				service-learning programs carried out under parts I and II of subtitle B,
				participants in the AmeriCorps program carried out under subtitle C, or
				students enrolled in secondary schools or institutions of higher
				education;
										(E)ensure that youth participating in the
				project provide at least 100 hours of community service for the project;
										(F)recruit eligible youth to participate in
				the project;
										(G)recruit service sponsors for community
				service activities carried out through the project, if the local provider
				intends to enter into an arrangement with such sponsors to provide project
				placements for the youth;
										(H)promote leadership development and build an
				ethic of civic responsibility among the youth;
										(I)provide team-oriented, adult-supervised
				experiences through the project;
										(J)conduct opening and closing ceremonies
				honoring participants in the project;
										(K)involve youth who are participating in the
				project in the design and planning of the project; and
										(L)provide training, which may include life
				skills, financial education, and employment training, in addition to training
				concerning the specific community service to be provided through the project,
				for the youth; and
										(3)(A)specifies project outcome objectives
				relating to youth development or education achievement, community
				strengthening, and community improvement;
										(B)describes how the local provider will
				establish annual benchmarks for the objectives, and annually conduct an
				evaluation to measure progress toward the benchmarks; and
										(C)provides an assurance that the local
				provider will annually make the results of such evaluation available to the
				organization.
										(c)Continued eligibilityTo be eligible to receive funds under this
				section for a second or subsequent year of a subgrant period, a local provider
				shall demonstrate that all the projects for which the subgrant was awarded met
				the annual benchmarks for the objectives described in subsection (b)(3).
								(d)Selection of subgrant
				recipientsIn awarding
				subgrants under this section, the organization shall ensure that projects are
				funded in a variety of geographic areas, including urban and rural
				areas.
								163B.Summer of service projects
								(a)Use of funds
									(1)In generalA local provider that receives a subgrant
				under section 163A shall use the subgrant funds to carry out a community
				service project.
									(2)Specific usesThe local provider may use the subgrant
				funds, to pay for—
										(A)hiring staff to administer the
				project;
										(B)developing or acquiring service-learning
				curricula for the project, to be integrated into academic programs, including
				making modifications for students who are individuals with disabilities and
				students with limited English proficiency;
										(C)forming local partnerships to develop and
				offer a variety of service-learning programs for local youth participating in
				the project;
										(D)establishing benchmarks, conducting
				evaluations, and making evaluation results available, as described in
				subparagraphs (B) and (C) of section 163A(b)(3);
										(E)conducting outreach and dissemination of
				program-related information to ensure the broadest possible involvement of
				local eligible youth and community partners in the project;
										(F)conducting ceremonies as described in
				section 163A(b)(2)(J);
										(G)carrying out basic implementation of the
				community service project; and
										(H)carrying out planning activities, during an
				initial 6 to 9 months of the grant period.
										(3)Non-federal shareA local provider that receives a subgrant
				under section 163A shall provide the non-Federal share of the cost described in
				section 163A(a)(1) from private or public sources other than the subgrant
				funds. The sources may include fees charged to the parents of the youth
				participating in the community service project involved and determined on a
				sliding scale based on income.
									(b)Service projects
									(1)Eligible service categoriesThe local provider may use the subgrant
				funds to carry out a community service project to meet unmet human,
				educational, environmental, or public safety needs.
									(2)Ineligible service categoriesThe local provider may not use the subgrant
				funds to carry out a service project in which participants perform service
				described in section 132(a).
									(c)Period of service projectsThe local provider—
									(1)shall carry out the community service
				project funded under section 163A during a period, the majority of which occurs
				in the months of June, July, and August; and
									(2)may carry out the project in conjunction
				with a related after school or in-school service-learning project operated
				during the remaining months of the year.
									(d)Educational award
									(1)EligibilityEach eligible youth who provides at least
				100 hours of community service for a project carried out under this part shall
				be eligible to receive an educational award of not more than $500. An eligible
				youth may participate in more than 1 such project but shall not receive in
				excess of $1,000 in total for such participation.
									(2)Disbursements by local
				providerIf the Chief
				Executive Officer decides under section 163(a)(2)(A) to include educational
				award funds in subgrants under this part, the local provider carrying out the
				project shall—
										(A)disburse an educational award described in
				paragraph (1) in accordance with regulations issued by the Chief Executive
				Officer, which—
											(i)may permit disbursal of the award to the
				parents of the youth that have established a qualified tuition program account
				under section 529 of the Internal Revenue Code of 1986, for deposit into the
				account; but
											(ii)shall not otherwise permit disbursal of the
				award to the parents; or
											(B)enter into a contract with a private sector
				organization to hold the educational award funds and disburse the educational
				award as described in subparagraph (A).
										(3)Disbursements by chief executive
				officerIf the Chief
				Executive Officer decides under section 163(a)(2)(B) to reserve educational
				award funds, the Chief Executive Officer shall disburse the educational award
				as described in paragraph (2)(A).
									(e)Application of sectionReferences in this section to local
				providers, with respect to the use of subgrant funds received under section
				163A, apply equally to organizations that carry out community service projects
				directly, with respect to the use of grant funds received under section
				163.
								163C.Supplemental grants
								(a)In generalThe Chief Executive Officer may award a
				supplemental grant to a local provider that demonstrates the matters described
				in subsection (b), to assist the provider in carrying out a community service
				project in accordance with the requirements of this part, as determined
				appropriate by the Chief Executive Officer.
								(b)ApplicationTo be eligible to receive a supplemental
				grant under subsection (a), a provider shall submit an application to the Chief
				Executive Officer, at such time, in such manner, and containing such
				information as the Chief Executive Officer may require, including information
				demonstrating—
									(1)that the provider received a subgrant under
				section 163A for a community service project; and
									(2)that the provider would be unable to carry
				out the project without substantial hardship unless the provider received a
				supplemental grant under subsection (a).
									(c)Amount of grantThe Chief Executive Officer shall award
				such a grant to a local provider for the project in the amount obtained by
				multiplying $250 and the number of youth who will participate in the project
				(to be used for project expenses).
								IIISummer of Service National
				Activities
							164.National activities
								(a)National quality and outreach
				activitiesThe Chief
				Executive Officer may use funds reserved under section 165(b)(1), either
				directly or through grants and contracts, to—
									(1)provide technical assistance and training
				to recipients of grants and subgrants under parts I and II;
									(2)conduct outreach and dissemination of
				program-related information to ensure the broadest possible involvement of
				States, eligible entities, organizations, local providers, and eligible youth
				in programs carried out under parts I and II; and
									(3)to carry out other activities designed to
				improve the quality of programs carried out under parts I and II.
									(b)National evaluation
									(1)ReservationFor each fiscal year, the Chief Executive
				Officer shall reserve not more than the greater of $500,000, or 1 percent, of
				the funds described in subsection (a) for the purposes described in paragraph
				(2).
									(2)EvaluationThe Chief Executive Officer shall use the
				reserved funds—
										(A)to arrange for an independent evaluation of
				the programs carried out under parts I and II, to be conducted in the second
				and third years in which the programs are implemented; and
										(B)using the results of the evaluation, to
				collect and compile information on models and best practices for such programs;
				and
										(C)to disseminate widely the results of the
				evaluation.
										(3)ReportThe Chief Executive Officer shall annually
				submit to the Committee on Health, Education, Labor, and Pensions of the Senate
				and the Committee on Education and Labor of the House of Representatives, a
				report concerning the results of the evaluations conducted under paragraph (2).
				Such reports shall also contain information on models of best practices and any
				other findings or recommendations developed by the Chief Executive Officer
				based on such evaluations. Such reports shall be made available to the general
				public.
									IVGeneral provisions
							165.Authorization of appropriations and
				availability
								(a)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this subtitle $100,000,000 for
				fiscal year 2008 and such sums as may be necessary for each subsequent fiscal
				year.
								(b)AvailabilityOf the funds appropriated under subsection
				(a) for a fiscal year, the Chief Executive Officer—
									(1)shall reserve not more than 4 percent to
				carry out activities under part III (relating to national activities);
				and
									(2)from the remainder of such funds, shall
				make available—
										(A)a portion equal to
				662/3 percent of such funds for programs carried out under
				part I (relating to the State grant program), including programs carried out
				under section 162D; and
										(B)a portion equal to
				331/3 percent of such funds for programs carried out under
				part II (relating to the national direct grant program).
										(c)ReallocationIf the Chief Executive Officer determines
				that funds from the portion described in subsection (b)(2)(A) will not be
				needed to carry out programs under part I for a fiscal year, the Chief
				Executive Officer shall make the funds available for programs under part II for
				that fiscal year.
								165A.Review panelsThe Chief Executive Officer shall establish
				panels of experts for the purpose of reviewing applications submitted under
				sections 162, 162C, 162D, and 163.
							165B.ConstructionAn individual participating in service in a
				program described in this subtitle shall not be considered to be an employee
				engaged in employment for purposes of the Fair Labor Standards Act of 1938 (29
				U.S.C. 201 et
				seq.).
							.
			4.Conforming amendments
			(a)Redesignation of subtitles
				(1)Section 118(a) of the National and
			 Community Service Act of 1990 (42 U.S.C. 12551(a)) is amended by striking
			 subtitle H and inserting subtitle I.
				(2)Section 122(a)(2) of such Act (42 U.S.C.
			 12572(a)(2)) is amended by striking subtitle I and inserting
			 subtitle J.
				(3)Section 193A(f)(1) of such Act (42 U.S.C.
			 12651d(f)(1)) is amended by striking subtitles C and I and
			 inserting subtitles C and J.
				(4)Section 501(a)(2) of such Act (42 U.S.C.
			 12681(a)(2)) is amended—
					(A)in the paragraph heading, by striking
			 Subtitles c, d, and
			 h and inserting Subtitles c, d, and
			 i;
					(B)in subparagraph (A), by striking
			 subtitles C and H and inserting subtitles C and
			 I; and
					(C)in subparagraph (B), by striking
			 subtitle H and inserting subtitle I.
					(b)Redesignation of sections
				(1)Section 155(d)(3) of such Act (42 U.S.C.
			 12615(d)(3)) is amended by striking section 162(a)(3) and
			 inserting section 159C(a)(3).
				(2)Section 156(d) of such Act (42 U.S.C.
			 12616(d)) is amended by striking section 162(a)(3) and inserting
			 section 159C(a)(3).
				(3)Section 159(c) of such Act (42 U.S.C.
			 12619(c)) is amended—
					(A)in paragraph (2)(C)(i), by striking
			 section 162(a)(2) and inserting section
			 159C(a)(2); and
					(B)in paragraph (3), by striking
			 section 162(a)(2)(A) and inserting section
			 159C(a)(2)(A).
					(4)Section 159B(b)(1)(B) of such Act (as
			 redesignated by section 3(2)) is amended by striking section
			 162(a)(3) and inserting section 159C(a)(3).
				(c)Relationship to National Service
			 Educational Award Provisions
				(1)National Service TrustSection 145 of the National and Community
			 Service Act of 1990 (42 U.S.C. 12601) is amended—
					(A)in subsection (a)—
						(i)in paragraph (2), by striking
			 and at the end;
						(ii)in paragraph (3), by striking the period
			 and inserting , other than interest or proceeds described in paragraph
			 (4)(B); and; and
						(iii)by adding at the end the following:
							
								(4)(A)any amounts deposited in the Trust under
				subtitle F; and
									(B)the interest on, and proceeds from the sale
				or redemption of, any obligations held by the Trust for a program carried out
				under subtitle F.
									;
				and
						(B)in subsection (c), by inserting
			 (other than any amounts deposited in the Trust under subtitle F)
			 after Amounts in the Trust.
					(2)Availability of amounts in National Service
			 TrustSection 148(a) of the
			 National and Community Service Act of 1990 (42 U.S.C. 12604(a)) is amended by
			 inserting (other than any amounts deposited in the Trust under subtitle
			 F) after Amounts in the Trust.
				
